      Case 1:20-mj-01522-UA Document 1 Filed 02/11/20 Page 1 of 6

  ORIGINAL
Approved,        ~                           ~C....                  2U MAG}522
            Brett.Kalikow
            Assistant United States Attorney

Before:     HONORABLE ROBERT W. LEHRBURGER
            United States Magistrate Judge
            Southern District of New York

                     -       -   -   -   -   -   -   -   -   -   X


UNITED STATES OF AMERICA                                              SEALED COMPLAINT

            -   V.       -                                           Violation of
                                                                     21 u.s.c. § 846
REGINALD LATIMORE,
                                                                     COUNTY OF OFFENSE:
                         Defendant.                                  NEW YORK

                                                                 X


SOUTHERN DISTRICT OF NEW YORK, ss.:

          ADAM FERSTAND, being duly sworn, deposes and says that
he is a Task Force Officer with the Drug Enforcement
Administration ("DEA") and charges as follows:

                                              COUNT ONE
                                         (Narcotics Conspiracy)

          1.   From at least in or about January 2019, up to and
including the present, in the Southern District of New York and
elsewhere, REGINALD LATIMORE, the defendant, and others known
and unknown, intentionally and knowingly did combine, conspire,
confederate, and agree together and with each other to violate
the narcotics laws of the United States.

          2.   It was a part and an object of the conspiracy
that REGINALD LATIMORE, the defendant, and others known and
unknown, would and did distribute and possess with intent to
distribute controlled substances, in violation of Title 21,
United States Code, Section 841 (a) (1).
      Case 1:20-mj-01522-UA Document 1 Filed 02/11/20 Page 2 of 6




          3.   The controlled substances that REGINALD LATIMORE,
the defendant, conspired to distribute and possess with intent
to distribute were (i) five kilograms and more of mixtures and
substances containing a detectable amount of cocaine, in
violation of Title 21, United States Code, Section 841 (b) (1) (A);
and (ii) 40 grams and more of mixtures and substances containing
a detectable amount of fentanyl, in violation of Title 21,
United States Code, Section 841 (b) (1) (B).

           (Title 21, United States Code, Section 846.)

          The bases for my knowledge and for the foregoing charge
are, in part, as follows:

          4.    I am a Task Force Officer with the DEA and I have
been personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation of this matter, and my conversations with law
enforcement officers and law enforcement employees, as well as a
review of documents and recordings.     Because this affidavit is
being submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned during
the course of my investigation .   Where the actions, statements,
and conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

            5.   Based on interviews with a confidential source
("CS-1") , 1 and my conversations with law enforcement officers, I
have learned, in substance and in part, that:

               a.   From at least in or about January 2019,
through in or about the beginning of October 2019 (i.e., prior to
being arrested by, and later working at the direction of, law
enforcement), CS-1 obtained approximately one kilogram of cocaine
approximately once or twice per week from an individual known to
CS-1 as "Reggie," and later identified as REGINALD LATIMORE, the
defendant, as described below. CS-1 typically paid LATIMORE
approximately $32,000 per kilogram of cocaine.



1 In or around the beginning of October 2019, CS-1 was arrested
by the DEA and charged with narcotics trafficking offenses.   In
or around that same month, CS-1 began cooperating with law
enforcement in the hopes of receiving leniency at sentencing.
Information provided by CS-1 has proven reliable and has been
corroborated in part by independent evidence, including recorded
conversations and text messages.

                                  2
      Case 1:20-mj-01522-UA Document 1 Filed 02/11/20 Page 3 of 6




               b.   CS-1 generally made these purchases from
LATIMORE inside or in the vicinity of a particular apartment
located on Park Place in Brooklyn, New York (the "Park Place
Apartment"). To make these purchases, CS-1 generally traveled by
car from upstate New York to meet LATIMORE at the Park Place
Apartment, during which trips CS-1 generally traveled through the
Bronx, New York.

               c.    Over the course of their dealings,        CS-1
informed LATIMORE that CS-1 lived in upstate New York, and that
CS-1 distributed the cocaine CS-1 obtained from LATIMORE in upstate
New York.

          6.   Based on my review of law enforcement reports,
video and audio recordings and text messages concerning the
purchase of narcotics, interviews with CS-1, my conversations with
law enforcement officers, and my personal involvement in this
investigation, I have learned, in substance and in part, that:

               a.   On or about January 29 and January 30, 2020,
CS-1, acting at the direction of law enforcement, arranged to
purchase, and did purchase, approximately 100 grams of fentanyl
from REGINALD LATIMORE, the defendant.

                b.   On or about January 29, 2020, CS-1 had a
conversation with LATIMORE via video conference, which was
consensually recorded. 2 During the conversation, in substance and
in part, CS-1 asked LATIMORE if LATIMORE would be "around"
tomorrow. LATIMORE said yes, and stated that he did not have the
"32" but had the other thing LATIMORE and CS-1 had discussed. CS-1
confirmed that CS-1 was referring to the "other thing," and was
looking for "100."     LATIMORE then confirmed that he would be
"around."   Prior to this conversation, CS-1 had discussed with
LATIMORE the possibility of purchasing fentanyl from LATIMORE.

                   i.     Based on my training, experience, and
participation in this investigation, I believe that in this
conversation, CS-1 was asking LATIMORE if LATIMORE would be able
to sell narcotics to CS-1 the following day.     LATIMORE responded
that yes, he was available, but that he did not have cocaine, which
he referred to as "32," which is the price (in thousands) for a
kilogram of cocaine based on CS-l's and LATIMORE's prior dealings.

2 Law enforcement agents attempted both to video and audio record
the video conference. However, the video recording
malfunctioned, and captured only the beginning portion of the
conversation. The audio recording captured the entire
conversation.

                                   3
       Case 1:20-mj-01522-UA Document 1 Filed 02/11/20 Page 4 of 6




LATIMORE indicated, however, that LATIMORE had fentanyl, referring
to the "other thing" that LATIMORE and CS-1 had previously
discussed.  CS-1 then stated that he wanted 100 grams of fentanyl
("100"), and LATIMORE confirmeo. that he would be able to sell that
quantity to CS-1.

          c.    On or about January 30, 2020, at approximately
12:30 p.m., CS-1, who was in Manhattan, New York, sent a text
message to LATIMORE in advance of completing the drug transaction.
The text message stated, "What's up bro I'm in Manhattan so I
should be there between 130-2." LATIMORE responded, "Ok. I'll be
waiting."

          d.    On or about January 30, 2020, at approximately
1:45 p.m., CS-1 drove to the vicinity of the Park Place Apartment
and parked.   Law enforcement agents observed LATIMORE exit the
building where the Park Place Apartment is located. LATIMORE first
walked to a different parked vehicle ( "Vehicle-1") .     LATIMORE
opened one of Vehicle-l's doors and appeared to place something
inside before closing the door. LATIMORE then walked towards and
entered CS-l's car. CS-1 handed LATIMORE approximately $4,500 in
pre-recorded buy money, and LATIMORE handed CS-1 a clear plastic
package containing a white solid substance.

          e.   While CS-1 and LATIMORE were inside of Vehicle-1,
they had a conversation, which was recorded.            During the
conversation, in substance and in part, CS-1 said that CS-1 might
come back to LATIMORE soon for more fentanyl, and also cocaine.
LATIMORE responded, "I'll make a phone call and see if I can get
something back over here . But I had two this morning, and as soon
as they came, I sent them right back out the door." LATIMORE then
described how he takes 100 grams of fentanyl and mixes it with 125
to 150 grams of "cut" because LATIMORE does not "have time" for
"dropping bodies."   LATIMORE then said that if CS-1 got rid of
"that," LATIMORE keeps plenty around, and would sell it "wholesale"
to CS-1 for "35."

              i.     Based   on  my    training,   experience,   and
participation in this investigation, I believe that in this
conversation, LATIMORE told CS-1 that LATIMORE did not presently
have cocaine, because he had had two kilograms earlier in the day
but sold them quickly ("But I had two this morning, and as soon as
they came, I sent them right back out the door.").     LATIMORE then
described how he mixes the fentanyl with a cutting agent to reduce
its potency and avoid drug overdoses ( "dropping bodies") . LATIMORE
also offered to sell CS-1 more fentanyl because LATIMORE had more
available and would sell it to CS-1 at a low price of $35,000 per
kilogram.

                                   4
      Case 1:20-mj-01522-UA Document 1 Filed 02/11/20 Page 5 of 6




          f.   When the meeting concluded, LATIMORE exited CS-l's
car, and re-entered the building where the Park Place Apartment is
located. Shortly thereafter, CS-1 met with law enforcement agents
at a pre-determined location, and CS-1 handed law enforcement
agents the package CS-1 received from LATIMORE.

          g.   Based on my training and experience, because the
contents of the package that LATIMORE gave to CS-1 were solid as
opposed to loose powder, I believe that the narcotics LATIMORE
provided were taken off of a larger brick (typically one kilogram)
of narcotics.   The contents of the package also appeared to be
between 100 and 200 grams in weight.

           h.  The contents of the package were later tested at a
law enforcement laboratory and tested positive for the presence of
fentanyl.

          i.   Law enforcement agents identified the Vehicle
Identification Number for Vehicle-1, and determined, based on a
review of a database available to law enforcement, that Vehicle-1
is registered to "Reginald Latimore."

           j.   Law enforcement agents obtained a picture of
LATIMORE from a database available to law enforcement. On or about
January 30, 2020, law enforcement agents showed the picture of
LATIMORE to CS-1. CS-1 positively identified the person depicted
in the picture as the person CS-1 knew as "Reggie" from whom CS-1
obtained cocaine and fentanyl.




                                  5
      Case 1:20-mj-01522-UA Document 1 Filed 02/11/20 Page 6 of 6




     WHEREFORE, deponent respectfully requests that a warrant be
issued for the arrest of REGINALD LATIMORE, the defendant, and
that he be arrested, and imprisoned or bailed, as the case may
be.




                                ADAM FERSTAND
                                                                -
                                                             ___.


                                Task Force Officer
                                Drug Enforcement Administration


Sworn to before me this
11th day of February, 2020




                                  6
